        Case 1:19-cr-00846-KPF Document 84 Filed 04/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA

                                                   19 Cr. 846-2 (KPF)
                   -v.-
                                                        ORDER
RONALD DIXON,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      On April 6, 2020, Defendant Ronald Dixon submitted a letter motion to

the Honorable Andrew L. Carter seeking bail in light of the ongoing COVID-19

pandemic. (Dkt. #73). On April 10, 2020, the Government submitted its

opposition to Defendant’s motion. (Dkt #79). On April 12, 2020, Defendant

submitted a reply letter. (Dkt. #80). On April 15, 2020, this case was

reassigned to this Court. (Minute Entry for April 15, 2020). On April 20, 2020,

the Court held a telephonic conference during which it heard oral argument

from the parties and rendered an oral decision on Defendant’s motion. For the

reasons given on the record during the telephonic hearing, Defendant’s motion

is DENIED. The Clerk of Court is directed to terminate the motion at docket

entry 73.

      SO ORDERED.

Dated: April 20, 2020
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge
